Exhibit 99.1 MEMSIC Announces Fourth-Quarter 2010 Results Magnetic Sensor Sales Continue to Increase, Reflecting Growing Adoption of Smartphones ANDOVER, Mass., March 14, 2011 – MEMSIC, Inc. (NasdaqGM: MEMS), a leading MEMS sensing solution provider, today announced financial results for the fourth quarter ended December 31, 2010. · Revenues rose to $11.4 million from $5.6 million in the fourth quarter of 2009. · Gross margin was 41.1% compared to 47.8% in the 2009 quarter. · Operating expenses totaled $6.3 million compared to $3.9 million in the 2009 quarter, including an increase in R&D expense to $2.3 million from $1.1 million. · Net loss in the 2010 fourth quarter was $1.1 million, or $0.05 per diluted share, compared to net loss of $0.8 million, or $0.03 per diluted share, in the prior-year period. · EBITDA in the 2010 fourth quarter was ($0.1) million, compared to ($0.6) million in the fourth quarter of 2009 MEMSIC Chairman, President and CEO, Dr. Yang Zhao commented,“In addition to exceeding our quarterly revenue guidance, our bottom-line results were significantly better than projected. Sales of our magnetic sensor continued to grow as demand for Android-based smartphones expanded worldwide.Our highly competitive product and manufacturing capacity in China position MEMSIC well to benefit from the fast growth in this market. We expect this trend to continue through 2011, and are continuing to pursue new business opportunities with global Tier 1 mobile phone manufacturers. “Our sales to the automotive sector continued to increase with the ramping up of production in vehicle stability control applications.In addition, revenue from industrial applications grew as a result of our Crossbow acquisition in January 2010. “We were pleased to realize gross margin improvement from earlier this year as a result of manufacturing migration to China as well as on-going cost reduction efforts. Furthermore, with the addition of Dr. Paul Zavracky, who came on board in January as President of North American and European Operations, we are putting high emphasis on growing business in North America and Europe. “Our strong R&D investment reflects our focus on building a continuous pipeline of new products that take advantage of our unique technology platform – combining MEMSIC’s core competency in ultra-low-cost sensor product design and manufacturing with the multi-sensor system integration capabilities we acquired from Crossbow.Our new multi-sensor and MCU integrated system products will be targeted at both the IC level for the consumer and mobile market and the module level for the high-end industrial, automotive, and general aviation markets.Our overall goal is to position MEMSIC as a world expert and leader in sensor solutions targeted to a wide range of markets and customer applications.” The company’s fourth-quarter 2010 results include revenue from the products MEMSIC acquired from Crossbow Technology, Inc. in January 2010 and costs related to the addition of Crossbow engineering and sales staff.The 2010 and the 2009 fourth quarter results include $0.4 million and $0.3 million, respectively, in stock-based compensation. Full-Year-2010 Financial Results For the year ended December 31, 2010, MEMSIC reported revenue of $38.7 million, a 36% increase from 2009.Net loss for 2010 was $7.4 million on a GAAP basis, or $0.31 per diluted share, compared to a net income of $24,000, or $0.00 per diluted share, for 2009. Outlook For the first quarter of 2011, MEMSIC anticipates revenue in the range of $11.5 to $12.0 million.Net loss, including stock-based compensation of $0.4 million, is expected to be in the range of $0.06 to $0.08 per share.Average diluted share count for the 2011 first quarter is estimated to be 24 million. Conference Call Management will hold a conference call and webcast at 5:00 p.m. EDT on March 14, 2011 to review and discuss the Company's results. What: MEMSIC 4Q 2010 financial results conference call and webcast When: Monday, March 14, 2011 Time: 5:00 p.m. EDT Live Call: (877) 291-1367, domestic (914) 495-8534, international Replay: (800) 642-1687, pass code 45389974, domestic (706) 645-9291, pass code 45389974, international Webcast: http://investor.memsic.com (live and replay) About Non-GAAP Financial Information Earnings before interest, taxes, depreciation and amortization, or EBITDA, is a measure used by management to evaluate the company’s ongoing operations and as a general indicator of its operating cash flow (in conjunction with a cash flow statement which also includes, among other items, changes in working capital and the effect of non-cash charges). The Company defines EBITDA as net income, plus interest expense, net of interest income, provision for income taxes, and depreciation and amortization. Management believes EBITDA is useful to investors because it is frequently used by securities analysts, investors and other interested parties in the comparative evaluation of companies. Because not all companies use identical calculations, the company's presentation of EBITDA and EBITDA per share may not be comparable to similarly titled measures of other companies. EBITDA is not a recognized term under GAAP and does not purport to be an alternative to net income as a measure of operating performance or to cash flows from operating activities as a measure of liquidity. Additionally, EBITDA is not intended to be a measure of free cash flow for management's discretionary use as it does not reflect certain cash requirements such as interest payments, tax payments and debt service requirements. Pursuant to the requirements of Regulation G, we have provided a reconciliation of EBITDA to GAAP net income as an exhibit to this release. About MEMSIC, Inc. MEMSIC Inc., headquartered in Andover, Massachusetts, provides advanced semiconductor sensors and multi-sensor system solutions based on micro-electromechanical systems (MEMS) technology and sophisticated integration technologies in both the IC level and module level. MEMSIC's unique and proprietary approach combines leading-edge sensor technologies, such as magnetic sensors and accelerometers, with mixed signal processing circuitry to produce reliable, high quality, cost-effective solutions for the mobile phone, automotive, consumer, industrial, and general aviation markets. The company shares are listed on the NASDAQ Stock Exchange (NASDAQ GM: MEMS). Safe Harbor Statement Statements included in this press release that are not historical in nature are forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such statements are based upon the current beliefs and expectations of the company's management and are subject to significant risks and uncertainties. Actual results may differ materially from those set forth in the forward-looking statements for reasons identified under the heading "Risk Factors" in the company's most recent annual report on Form 10-K and other periodic reports filed with the Securities and Exchange Commission. The forward-looking statements contained in this press release are made as of the date hereof, and the company does not undertake any obligation to update any forward-looking statements, whether as a result of future events, new information or otherwise. Source:MEMSIC, Inc. Company Contact: Patricia Niu MEMSIC, Inc. Chief Financial Officer 978-738-0900 Investor Contact: Harriet Fried/ Jody Burfening Lippert Heilshorn & Associates (212) 838-3777 ir@memsic.com MEMSIC, Inc. CONSOLIDATED BALANCE SHEETS December 31, ASSETS Current assets: Cash and cash equivalents $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $6,441 Inventories Other assets Total current assets Property and equipment, net Long-term investments Goodwill - Intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ Accrued expenses Advance research funding Total current liabilities Note payable to bank - Deferred rent Total other liabilities Stockholders’ equity: Common stock, $0.00001 par value; authorized, 45,000,000 shares; 23,810,613 and 23,793,113 shares issued and outstanding at December 31, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) MEMSIC, Inc. stockholders' equity Noncontrolling interest related to joint venture in Japan - Total stockholders' equity Total liabilities and stockholders’ equity $ $ MEMSIC, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended December 31, Year Ended December 31, Net sales $ Cost of goods sold Gross profit Operating expenses: Research and development Sales and marketing General and administrative Amortization expense Totaloperating expenses Operating loss ) Other income: Interest and dividend income Foreign exchange gain ) ) Other, net Total other income Earnings (loss) before income taxes ) ) ) Provision for (benefit from) income taxes ) ) Net income (loss) Less: net income attributable to noncontrolling interest ) - - Net income (loss) attributable to MEMSIC, Inc. $ ) $ ) ) $ Net income (loss) per common share to MEMSIC, Inc.: Basic $ ) $ ) $ ) $ Diluted $ ) $ ) $ ) $ Weighted average shares outstanding used in calculating net income (loss) per common share: Basic Diluted MEMSIC, Inc. Reconciliation of Net Income (Loss) to Earnings Before Interest, Taxes and Depreciation and Amortization (EBITDA) (Unaudited) Three months ended December 31, Year ended December 31, Net income (loss) $ ) $ ) $ ) $ Interest (income) expense, net ) Income tax expense (benefit) ) ) Depreciation and amortization EBITDA $ ) $ ) $ ) $
